Exhibit 10.1

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

LOGO [g25466imgg.jpg]

Vice President

Compensation Plan

2006

Name: Eduardo Sanchez

Effective Date: 1 January 2006

Annual Bonus Potential: $250,000

Contribution Bonus Rate at Plan: [**]%

Contribution Bonus Rate above Plan: [**]%

Maintenance Bonus Rate: [**]%

As a MicroStrategy Vice President (“Plan Participant”), you are eligible to earn
a bonus based on the financial performance of your Franchise while you are an
active employee of MicroStrategy. A bonus may be paid in addition to your base
salary.

I. Contribution Targets for 2006

 

In USD

   Q1-06    Q2-06    Q3-06    Q4-06    Total

Contribution Budget Target

   $ [**]    $ [**]    $ [**]    $ [**]    $ [**]

Contribution Plan Target

   $ [**]    $ [**]    $ [**]    $ [**]    $ [**]

II. Contribution Calculation

Contribution will be calculated based on the [**] for the quarter less the [**]
for the quarter using the formula: Contribution = ([**] – [**]). Any
Contribution amount less than the Contribution Budget Target in a quarter will
be distributed equally and added to both the Contribution Budget Target and
Contribution Plan Target over the remaining quarters. Although the quarterly
targets will increase as a result of any shortfall, the Plan Participant will
have the ability to earn their full bonus if they achieve their original
Contribution Plan Target for the full year.

III. Contribution Bonus

Your Contribution Bonus shall be calculated by multiplying the quarterly
Contribution in excess of the quarterly Contribution Budget Target by the
Contribution Bonus Rate at Plan.

Your Contribution Bonus Rate at Plan equals Annual Bonus Potential /
(Contribution Plan Target – Contribution Budget Target.

Your Contribution Bonus Rate above Plan is applied to any contribution amount
above the Contribution Plan Target.

IV. Quote System Compliance As Precondition For Payment Of Any Bonus

No Plan Participant is eligible for the payment of any bonus for any transaction
unless: (a) a formal quote was submitted using the MicroStrategy Quote System
that clearly describes each term and condition of the proposed transaction and
is in full compliance with MicroStrategy Quote System Policy; (b) the submitted
quote was approved in advance of any discussion with the customer about the
terms and conditions of that transaction; (c) all pricing communications with
customer include the official quote approved in the quote system; and (d) the
final transaction is identical in all respects to the approved quote.

V. Maintenance Bonus

 

  •   You will have the opportunity to earn an additional bonus at the end of
the calendar year for any increase on the Maintenance Contract value in the
customer base of your territory.

 

  •   Finance, in its sole discretion, will calculate the [**] value of
Maintenance contracts at the end of 2005 and compare this to the [**] value of
Maintenance Contracts at the end of 2006.

 

  •   Your Maintenance Bonus will by computed by multiplying the Maintenance
Bonus Rate times the increase, if any, of the [**] Maintenance Contract value
between the end of 2005 and the end of 2006 in your territory.

VI. General Terms

 

1. MicroStrategy reserves the right to modify, suspend, or terminate this Plan
or any bonus payment in whole or in part, at any time, with or without prior
notice or reason. If a Plan Participant is no longer employed by MicroStrategy
(regardless of the reason or cause of the employment termination), no bonus
shall be earned by or paid to the Plan Participant.

 

MicroStrategy Confidential and Proprietary    Page 1 of 2



--------------------------------------------------------------------------------

LOGO [g25466imgg.jpg]

 

2. Revenue means revenue and earnings consistent with United States Generally
Accepted Accounting Principles (“GAAP”) generated by transactions in a given
time period. GAAP Revenue will include: License Revenue, Maintenance Revenue,
Consulting Revenue and Education Revenue for your Franchise. GAAP Revenue shall
be adjusted by subtracting:

(a) Revenue recognized in the current quarter generated by Sales that have not
been completed according to the following Company policies: MicroStrategy Code
of Conduct; Revenue Recognition Policy; Quote System Policy; and Contracts
Approval, Execution, and Processing Policy.

 

3. Cost means the total direct accounting cost (as reported in a MicroStrategy
Profit and Loss Report) attributable to the Regional Franchise.

(a) GAAP Costs will include compensation expenses accrued for your Franchise at
the actual pay out rates, as well as bad debt charges, unrecovered expenses, and
any relevant Franchise overhead cost allocations.

(b) GAAP Costs will not include costs associated with corporate field overheads
and commission costs associated with certain OEM transactions.

 

4. The timing of bonus payments is subject to the finalization and verification
of GAAP Revenue, GAAP Costs, and Contribution achievement as determined by
MicroStrategy.

 

5. Bonus payments are contingent upon:

 

  (1) The Plan Participant fully complies with all MicroStrategy policies,
including but not limited to the MicroStrategy Code of Conduct, Revenue
Recognition Policy, Quote System Policy, Field Operations Policy and the
Contracts, Approval, Execution, and Processing Policy.

 

  (2) Completion of all activities in the Field Sales Portal.

 

  (3) The Plan Participant accurately and timely completes and submits all
required Representation Letters and Sales Portal Disclosure Questions.

 

6. MicroStrategy reserves the right to delay, withhold or suspend any bonuses
pending MicroStrategy’s determination of whether each of the above requirements
(and all other bonus eligibility requirements set forth herein) has been met.
MicroStrategy may recover any bonuses paid to any Plan Participant if
MicroStrategy subsequently determines that a Plan Participant did not meet one
or more of the eligibility requirements described in this Plan, or otherwise
should not have received the bonus payment.

 

7. MicroStrategy shall have sole responsibility for the administration,
interpretation, and implementation of this Plan. Plan Participants must raise
with the Vice President Corporate Development any issues they have concerning
their commission statement within 60 days from receipt of the statement. All
decisions and determinations by MicroStrategy relating to the Plan and any
commissions shall, however, be final.

 

8. A Vice President may propose a commission split among more than one Account
Manager or Account Executive within his/her region that is subject to approval
from MicroStrategy. The company shall approve all inter-region commission
splits.

 

9. This Plan is not a contract and does not guarantee or create any expectation
of employment. Employment with MicroStrategy is “at will” and, therefore, either
you or MicroStrategy may terminate the employment relationship at any time with
or without notice or reason. Participation in this Plan does not grant you the
right to continued employment or any right to continuation in your job
assignment.

I acknowledge and accept this document as my compensation package for 2006.

Approved by MicroStrategy Incorporated on March 31, 2006.

Acknowledged by Eduardo Sanchez on April 4, 2006.

 

MicroStrategy Confidential and Proprietary    Page 2 of 2